Title: To James Madison from Manuel Torres, 25 February 1815
From: Torres, Manuel
To: Madison, James


                    
                        
                            Sir
                        
                        Philadelphia 25th. feby. 1815
                    
                    In the letter which I took the liberty to address to you on the 11th. Inst. I had the honour to lay before you the flattering hope, that after incessant labours during three Consecutive years, I had succeeded in preparing the basis, and in forming a new system of internal taxes, preferable (according to my most humble opinion) to the one now in operation, and for this very cogent reason, that the Taxes will operate with more equality and uniformity, and on the other hand will bring into the public coffers a larger revenue, less uncertain and not dependent on many Casualties or subject to many unforeseen events.
                    At the same time, I had the honour to inform your Excellency, that the establishment of a national Bank, a truly national Bank, was one of the Branches of my new plan of Finances, I also thought proper to mention to you that I had matured a plan for the establishment of a new sinking fund, which is so calculated, as to extinguish the national debt, gradually, and in a short number of years, and ultimately I pledged myself, that should your Excellency be of opinion, that my ideas might in any manner contribute to the prosperity of the united States, I would submitt them to your Consideration as soon as that it would be agreable to you. In intruding again upon you at this time, Sir, my only object is to redeem the pledge which I have given (although not Called for) and to inform you that in consequence of the as much unexpected as pleasing and agreable event of peace, (for which I beg You to receive my sincere and Cordial Congratulations) I have made in my plans the necessary and requisite alterations, which this new order of things has rendered indispensable.
                    The debile state of my health preventing me, from going to Washington, to pay you my respects, and to present to you a communication of the greatest importance as much for the Government of the united States as for the Citizens individually, I have entrusted it to the care of mr. William Duane who will have the honour to lay it before you.
                    Until a proper opportunity presents itself to accelerate the developement

of my plans, at which epock, you will be enabled to form a Correct opinion of their importance, do me the Justice to believe, that only my sincere wishes for the prosperity and happiness of the united States have been capable of inducing me to take a Step so obnoxious to my private interest and to the one of the Country where I am born. Have the goodness to receive the assurances of the profund respect with which I have the honour to be, Sir Your most hbl and obt. Servt.
                    
                        
                            Manuel Torres
                        
                    
                